— In a special proceeding, inter alia, for the appointment of ancillary conservators of the property of Anne Curtin Fallon, the ancillary conservators appeal from so much of an order of the Supreme Court, Westchester County (Cerrato, J.), dated June 4, 1984, as fixed and awarded $30,000 *709in attorney’s fees to the respondent, the former attorneys for ancillary conservators.
Order modified, by deleting the second and third decretal paragraphs thereof and substituting therefor a provision awarding the respondent attorney’s fees of $20,000. As so modified, order affirmed, insofar as appealed from, without costs or disbursements, and matter remitted to the Supreme Court, Westchester County, for the entry of an appropriate amended order.
Under the circumstances, the amount to be paid to the respondent, including disbursements, is reduced to $20,000. Lazer, J. P., Rubin, Lawrence and Kooper, JJ., concur.